          Case 20-34292 Document 37 Filed in TXSB on 01/19/21 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                             §
                                                   §          CASE NO. 20-34292
AMIT K. BANSAL                                     §
                                                   §          CHAPTER 7
Debtor                                             §

                   AGREED MOTION FOR PAYMENT OF VALUATION
                       RELATED TO THE TRICON INTEREST

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Comes now, Christopher R. Murray, Trustee of the estate of Amit Bansal, and files this
Agreed Motion for Payment of Valuation Related to the Tricon Interest (the “Motion”),
respectfully showing the Court as follows:
                            SUMMARY OF RELIEF REQUESTED

RELEVANT FACTS

1) On August 26, 2020, Amit K. Bansal (the “Debtor”) filed a voluntary Chapter 7 petition.
2) In his schedules, the Debtor disclosed a 0.5% Class B limited partnership interest in Tricon
   International, Ltd with an unknown value (the “Tricon Interest”).
3) The Debtor did not claim an exemption in the Tricon Interest.
4) Christopher R. Murray (the “Trustee”) was subsequently appointed to serve as the chapter 7
   Trustee to administer the assets of the bankruptcy estate.
OFFERS TO PURCHASE THE TRICON INTEREST
5) On November 10, 2020, the Debtor’s employer, Tricon International, Ltd (“Tricon”) offered to
   purchase the Tricon Interest for $610,274.00 (“Tricon Offer”).
6) On December 21, 2020, Vinmar International, Ltd offered to purchase the Tricon Interest for
   $1,200,000.00, with multiple conditions (“Vinmar Offer”).
7) Collectively, the Tricon Offer and the Vinmar Offers are referred to as the (“Offers”).
VALUE OF THE TRICON INTEREST
8) Before the Trustee can respond to the Offers, the Trustee must obtain an objective opinion of the
   value of the Tricon Interest which requires the employment of an independent expert (the
                                                 1
         Case 20-34292 Document 37 Filed in TXSB on 01/19/21 Page 2 of 3




    “Valuation”).
9) The estate has no funds to employ an expert to provide the Trustee with a Valuation.
Relief Requested
10) Tricon has agreed to the Trustee’s request to employ an expert to review Tricon’s financials.
11) Tricon has also agreed to pay for the independent valuation of the Tricon interest as long as the
    cost of the Valuation is either 1) credited against Tricon’s purchase price if it is the successful
    purchaser of the Tricon Interest; or 2) Tricon is provided an administrative claim for the actual
    cost of the Valuation if Tricon is not the successful purchaser.
12) The Trustee has no opposition to the request of Tricon and requests the Court to approve the
    payment/allowance of an administrative claim.
13) The relief requested is necessary and in the best interest of the estate as the Valuation is necessary
    for the Trustee to properly evaluate the Offers, and the estate does not have the funds to pay for a
    Valuation.
14) Therefore, the Trustee respectfully requests that the Court enter the attached Agreed Order.
    See Exhibit A
Dated: January 19, 2021
                                                         Respectfully submitted,

                                                         By: /s/ Miriam Goott
                                                               Miriam Goott
                                                               Attorney-in-charge
                                                               SBN 24048846
                                                               COUNSEL FOR THE
                                                               TRUSTEE


OF COUNSEL:
Walker & Patterson, P.C.
P.O. Box 61301
Houston, TX 77208
(713) 956-5577 (telephone)
mgoott@walkerandpatterson.com




                                                    2
         Case 20-34292 Document 37 Filed in TXSB on 01/19/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I, Miriam Goott, certify that a true and correct copy of the foregoing document was served on
January 19, 2021, on the parties listed in the attached Exhibit B via regular first-class mail, postage
prepaid, or electronic transmission.


                                               /s/ Miriam Goott
                                               Miriam Goott




                                                  3
